In this case, the plaintiff, Margarita Camacho-Ortiz, appeals from the grant of summary judgment for the defendant, Addie’s, Inc., doing business as Pal Joey’s, in a negligence action commenced pursuant to G. L. c. 231, § 60F (1986 ed.). We transferred the case to this court on our own motion. Where summary judgment was granted on the ground that the court was without authority to enlarge the ninety-day period provided for filing an affidavit, see G. L. c. 231, § 60F (1986 ed.), that ruling was in error. See Croteau v. Swansea Lounge, Inc., ante 419 (1988), decided today.
Carol A. C’Miel for Addie’s, Inc.
Peter Slepchuk, Jr., for the plaintiff.
The order of the Superior Court granting the motion for summary judgment is vacated and the case is remanded for further proceedings.

So ordered.